               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

KC TENANTS,                           )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )      Case No. 20-000784-CV-W-HFS
                                      )
DAVID M. BYRN, et al.,                )
                                      )
      Defendants.                     )

DEFENDANTS’ SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S
       MOTION FOR PRELIMINARY INJUNCTION

      Defendants Judge David Byrn and Court Administrator Mary

Marquez oppose Plaintiff’s Motion for Preliminary Injunction (Doc. 25) and

set forth the following suggestions in opposition thereto.




                                   Page 1 of 24

           Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 1 of 24
                                     TABLE OF CONTENTS

I. INTRODUCTION...................................................................................... 5

II. STATEMENT OF FACTS ........................................................................ 6

III. STANDARD OF REVIEW............................................................... 12, 13

IV. ARGUMENT ............................................................................................ 13

  A.      Because Plaintiff has brought claims against judicial officers

  in their official capacity seeking to direct the operations of a state

  court, Plaintiff is not entitled to any type of injunctive relief. ..... 13

  B.      Plaintiff has failed to meet any of the elements required for

  the issuance of a preliminary injunction. .......................................... 14

     1. Likelihood of success on the merits ............................................ 14

     2. The remaining factors weigh against granting a preliminary

     injunction. ............................................................................................... 21

V. CONCLUSION......................................................................................... 23




                                                 Page 2 of 24

           Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 2 of 24
                                 TABLE OF AUTHORITIES

                                                                                                  PAGE(S)
CASES

1-800-411-Pain Referral Service, LLC v. Otto,
 744 F.3d 1045 (8th Cir. 2014) ....................................................................... 23
Comprehensive Health of Planned Parenthood Great Plains v. Williams,
 322 F. Supp. 3d 921 (W.D. Mo. 2018) .......................................................... 15
Dataphase Sys., Inc., v. C L Sys., Inc.,
 640 F.2d 109 (8th Cir. 1981) ................................................................... 12, 22
Devose v. Herrington,
 42 F.3d 470 (8th Cir. 1994) ........................................................................... 12
Forrester v. Bass,
 397 F.3d 1047 (8th Cir. 2005) ....................................................................... 21
Gelco Corp. v. Coniston Partners,
 811 F.2d 414 (8th Cir. 1987) ......................................................................... 12
Goss v. Lopez,
 419 U.S. 565 (1975) ....................................................................................... 21
Hafer v. Melo,
 502 U.S. 21 (1991) ......................................................................................... 14
Hamilton v. City of Hayti, Missouri,
 948 F.3d 921 (8th Cir. 2020) ......................................................................... 14
Iverson v. United States,
 973 F.3d 843 (8th Cir. 2020) ......................................................................... 16
King v. Burwell,
 576 U.S. 473 (2015) ......................................................................................... 6
Marbury v. Madison,
 1 Cranch 137, 2 L.Ed. 60 (1803) ..................................................................... 6

                                               Page 3 of 24

          Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 3 of 24
Maryland v. King,
 567 U.S. 1301 (2012) ..................................................................................... 23
Nken v. Holder,
 556 U.S. 418 (2009) ....................................................................................... 23
Planned Parenthood of Greater Texas Surgical Health Servs. v. Abbott,
 734 F.3d 406 (5th Cir. 2013) ......................................................................... 23
Rogers v. Scurr,
 676 F.2d 1211 (8th Cir. 1982) ....................................................................... 12
Schenck Process LLC v. Zeppelin Sys. USA, Inc.,
 2018 WL 4279223 (W.D. Mo. June 25, 2018) .............................................. 13
United States v. Salerno,
 481 U.S. 739 (1987) ....................................................................................... 23
Watkins Inc. v. Lewis,
 346 F.3d 841 (8th Cir. 2003) ......................................................................... 12

STATUTES

Section 441.233 RSMo (2016) ......................................................................... 16

REGULATIONS

85 Fed. Reg. 55292 .......................................................................................... 16




                                                Page 4 of 24

           Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 4 of 24
I.    INTRODUCTION

      Plaintiff is requesting this Court to issue an order directing the

Circuit Court of Jackson County to stop doing its core function—impartially

adjudicating disputes under the law. In support of this request, Plaintiff

sets forth four principal claims. First, Plaintiff argues that CDC’s

Moratorium flatly prevents the Circuit Court from taking any action in

eviction proceedings for the nonpayment of rent. Second, Plaintiff argues

that the Moratorium prevents the Circuit Court from holding hearings

concerning the veracity of tenant declarations filed under the Moratorium.

Third, Plaintiff argues that Moratorium prevents the Circuit Court from

providing a process for confirming whether a landlord has received a

declaration from a tenant. Fourth, Plaintiff claims the Circuit Court is

requiring tenants to submit declarations in a manner that violates the

Moratorium.

      In the following suggestions, Defendants will explain why these

claims are factually and legally wrong, focusing on the principal problem

with Plaintiff’s claims, which is that the CDC Moratorium simply does not

prohibit the actions Plaintiff claims it does as evidenced by the plain

language of the Moratorium and the CDC’s Statement of Interest. See Doc.

32.



                                  Page 5 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 5 of 24
      But, even more fundamentally, Plaintiff’s claims are misguided

because they are an attempt to subvert the proper role of the judiciary

within our constitutional structure. No one is unsympathetic to the

problems everyone is dealing with due to COVID-19, including tenants who

are struggling to pay their bills. But what Plaintiff is asking for from the

Circuit Court, and by extension this Court in bringing this action, is to

ignore the law and stop exercising its core judicial function in eviction

proceedings. This is a request Defendants are obligated to reject. See King v.

Burwell, 576 U.S. 473, 498 (2015) (“In a democracy, the power to make the

law rests with those chosen by the people. Our role is more confined—“to

say what the law is.”) (quoting Marbury v. Madison, 1 Cranch 137, 177, 2

L.Ed. 60 (1803)). For these reasons, Plaintiff’s request for preliminary

injunctive relief must be denied.

II.   STATEMENT OF FACTS

      In support of its motion for preliminary injunction, Plaintiff sets forth

various factual assertions. The assertions are irrelevant as this case may be

resolved solely on a review of the two orders at issue, which will be

discussed below. However, Plaintiff’s factual assertions paint a skewed

picture of the situation. For this reason, Defendants submit the following in

response.

      First, Plaintiff claims “Defendants have filed new eviction actions for
                                    Page 6 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 6 of 24
nonpayment of rent, held eviction proceedings, and issued final eviction

judgments without any meaningful inquiry into whether a tenant submitted

a Declaration under the Moratorium.” Plaintiff’s Memorandum in Support

of Plaintiff’s Motion for Preliminary Injunction (“Plaintiff’s Motion”), pp. 5-

6.

      It is true that the Circuit Court is allowing eviction proceedings to be

initiated. But it is not true that the Circuit Court is not conducting a

meaningful inquiry into whether a tenant has submitted a CDC

Declaration. The Circuit Court has established a verification system to

determine whether a tenant has submitted a CDC Declaration. The

verification system ensures compliance with CDC’s Moratorium by

requiring landlords—in any existing, pending, previously filed or newly

filed writ of execution seeking to remove a tenant from a residential home

for the nonpayment of rent—to file a verification with the court, under

penalty of perjury, verifying that the landlord has either (1) not been

provided a declaration from the person they are seeking to evict or (2) that

they are seeking to evict the person on grounds not precluded by the CDC

Moratorium. See Administrative Order; Mary Marquez Decl. (Ex. 1).

      The verification must contain a certification under penalty of perjury

that the landlord has provided a copy of the verification to the person

against whom eviction is sought. See Administrative Order. The verification
                                  Page 7 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 7 of 24
must include a notification informing tenants of their right to challenge the

accuracy or veracity of the statements in the verification by requesting an

evidentiary hearing within seven days of receiving the verification. Id.

      However, the seven day timeframe does not bar a tenant from filing a

request for evidentiary hearing at any time before the writ of execution is

issued. Mary Marquez Decl. (Ex. 1). Likewise, the seven day timeframe does

not bar a tenant from providing a declaration to their landlord at any time

before the writ of execution is issued, in which case no writ shall be issued.

Id. In fact, Civil Process Deputies have been given the following

instructions:

      When the deputies arrive at the premises of the eviction, the
      deputies have been instructed to make contact with the tenant if
      they are on the premises and inquire as to whether the tenant
      has provided a declaration or objection to the landlord, or filed
      one with the Court. The deputies are then to take the following
      actions:
             a.    If tenant does not produce an Objection or a
      Declaration, or claim to have filed one or sent one to the landlord,
      Civil Process may proceed with the eviction;
             b.    If tenant produces an Objection, or claims to have
      filed one, Civil Process should not proceed with the eviction;
             c.    If tenant produces a Declaration, OR claims to have
      filed one or sent one to the Landlord, AND Box 1 of the
      Verification was checked, Civil Process should not proceed with
      the eviction; and
             d.    If tenant produces a Declaration, OR claims to have
      filed one or sent one to the Landlord, BUT any of Boxes 2-6 of the
      Verification were checked and Box 1 is not checked, Civil Process
      may proceed with the eviction.”

Mary Marquez Decl. (Ex. 1).
                                  Page 8 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 8 of 24
      “Civil Process deputies have been instructed that if they are to err,

the preference is to err on the side of not evicting a tenant and to bring

matters back to be presented to the assigned judge for further instruction.”

Id. In addition, the Circuit Court has made available the declaration forms

on its website and in courtrooms during landlord-tenant dockets. Id.

      Next, Plaintiff asserts that “Defendants have accepted 364 filings for

new eviction actions for nonpayment of rent since September 4, 2020. See

Plaintiff’s Motion, p. 6. Then, Plaintiff asserts that “landlords have

demanded evidentiary hearings to challenge tenants’ Declarations in nearly

every pending eviction case before the Jackson County Circuit Court.” Id.

This implies that the Circuit Court is holding hearings on challenges to

declarations in nearly all 364 cases.

      While it is true that the Circuit Court is allowing landlords to request

evidentiary hearings to challenge the accuracy or truthfulness of statements

made in declarations provided by tenants, evidentiary hearings are not

being set in nearly every case as Plaintiff suggests. Five associate circuit

court judges in Jackson County hear landlord-tenant cases. Mary Marquez

Decl. (Ex. 1). Before these five judges, only a few evidentiary hearings

challenging a declaration have taken place or are currently scheduled to

take place, and the Circuit Court has not invalidated a single declaration.

See Judge Sarah A. Castle Decl. (Ex. 2); Judge Mary Weir Decl. (Ex. 3);
                                  Page 9 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 9 of 24
Judge Kyndra Stockdale Decl. (Ex. 4); Judge Jessica Agnelly Decl. (Ex. 5);

Judge Janette Rodecap Decl. (Ex. 6). In addition, as of the date of this filing,

“no writs of execution have been issued and executed in any case where a

CDC declaration has been filed and the tenant is being evicted for non-

payment of rent.” Mary Marquez Decl. (Ex. 1).

      Plaintiff also claims that the Administrative Order requires tenants

to submit the CDC Declaration as issued in the CDC Moratorium and

precludes the use of similar declaration as authorized by the CDC

Moratorium. See Plaintiff’s Motion, p. 8–9. This is not true. Tenants are not

required to use any particular form of declaration and the Circuit Court will

accept any declaration filed by a tenant, no matter the form. See Mary

Marquez Decl. (Ex. 1) (“Administrative Order 2020-154 does not require a

tenant to utilize any specific form of declaration. The CDC did issue a form

declaration that tenants can submit, and the Court has made that form

declaration available on its website and in courtrooms during landlord-

tenant dockets. However, tenants are not required to use any particular

form of declaration and the Court will accept any declaration filed by a

tenant, no matter the form.”).

      In addition, Plaintiff relies on declarations for support of the factual

assertions. The declarations paint a skewed picture as well. Plaintiff relies

upon the declaration of attorney, Gina Chiala, executed on October 25,
                                  Page 10 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 10 of 24
2020, where Ms. Chiala claims that “[e]very single tenant declaration that

we have filed has been met with a challenge, a request for evidentiary

hearing, and in most cases, invasive demands for payroll and bank account

records dating back six months.” Plaintiff’s Motion, Ex. A, ¶ 27. From a

review of the Circuit Court’s docket, the Court was able to identify 20 active

rent and possession cases within the relevant time period in which Ms.

Chiala has entered her appearance for the defendant. See Mary Marquez

Decl. (Ex. 1). “On review of these 20 cases, only five contain a filing in which

a plaintiff has challenged the veracity or validity of a defendant’s CDC

declaration. Of these, four have been stayed until January 2021. The other

has been scheduled for trial on November 5, 2020. Eight of the cases have a

CDC declaration on file but there has been no challenge to the veracity of

the declaration or request for hearing or discovery. All eight of those cases

have been stayed or continued until January 2021 or do not have any

further proceedings scheduled at this time. The remaining seven cases have

no CDC declaration on file and there has been no challenge or other action

regarding a declaration in the case.” See Mary Marquez Decl. (Ex. 1).

      Plaintiff also relies on three declarations from tenants. None of the

tenants are currently facing an eviction action in the Circuit Court. See

Mary Marquez Decl. (Ex. 1). Only one tenant ever faced an eviction action,

and on the date her declaration was filed with this Court, she was no longer
                                  Page 11 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 11 of 24
facing the action because the landlord voluntarily dismissed the case, a fact

not mentioned in Plaintiff’s motion or the tenant’s declaration. Compare id.

with Plaintiff’s Motion, Ex. E.

III.   STANDARD OF REVIEW

       Any form of preliminary injunctive relief is an “extraordinary

remedy.” Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (internal

citations omitted). The party seeking injunctive relief bears the burden of

proving that it should be granted. Id. (citing Gelco Corp. v. Coniston

Partners, 811 F.2d 414 (8th Cir. 1987)). Such interim relief is intended to

“preserve the status quo and prevent irreparable harm until the court has

an opportunity to rule on the lawsuit’s merits.” Devose v. Herrington, 42

F.3d 470 (8th Cir. 1994) (per curiam) (citing Dataphase Sys., Inc., v. C L

Sys., Inc., 640 F.2d 109, 113 & n.5 (8th Cir. 1981) (en banc)). Injunctive

relief “may not be used simply to eliminate a possibility of a remote future

injury, or a future invasion of rights.” Rogers v. Scurr, 676 F.2d 1211, 1214

(8th Cir. 1982).

       “The Eighth Circuit enumerated four factors a district court must

consider when deciding whether to grant or deny a motion for temporary

restraining order or motion for preliminary injunction: ‘(1) whether there is

a substantial probability movant will succeed at trial; (2) whether the

moving party will suffer irreparable injury absent the injunction; (3) the
                                  Page 12 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 12 of 24
harm to other interested parties if the relief is granted; and (4) the effect on

the public interest.’” Schenck Process LLC v. Zeppelin Sys. USA, Inc., 2018

WL 4279223, at *1 (W.D. Mo. June 25, 2018) (citing Dataphase, 640 F.2d at

112)).

IV.      ARGUMENT

         Before addressing the four traditional preliminary injunction factors,

Defendants will address whether Plaintiff is entitled to any type of

injunctive relief since its claims are against judicial officers. After

addressing this issue, Defendants will address the four factors.

         A.    Because Plaintiff has brought claims against judicial
         officers in their official capacity seeking to direct the
         operations of a state court, Plaintiff is not entitled to any type
         of injunctive relief.

         Apparently recognizing the problems with its claims for injunctive

relief, in its motion for preliminary injunction, Plaintiff attempts to limit its

request for injunctive relief to Defendant Mary Marquez, the Court

Administrator. See Plaintiff’s Motion, pp. 39–41. This does not fix the flaw

with Plaintiff’s request.

         Plaintiff’s challenge is to an Administrative Order issued by the

Circuit Court of Jackson County concerning the procedures in eviction

proceedings, and Plaintiff is seeking to prevent Defendant Mary Marquez

from following the procedures set forth by the Circuit Court. Plaintiff


                                   Page 13 of 24

          Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 13 of 24
cannot bring this claim for injunctive relief against any of the defendants,

including Mary Marquez. See Hamilton v. City of Hayti, Missouri, 948 F.3d

921, 928 (8th Cir. 2020) (“For court clerks, absolute immunity has been

extended to acts that are discretionary, taken at the direction of a judge, or

taken according to court rules.”); see also Hafer v. Melo, 502 U.S. 21, 25

(1991) (“[T]he real party in interest in an official-capacity suit is the

governmental entity and not the named official.”).

      For this reason alone, Plaintiff’s motion for preliminary injunctive

relief should be denied.

      B.    Plaintiff has failed to meet any of the elements required
      for the issuance of a preliminary injunction.

            1.     Likelihood of success on the merits

      Plaintiff’s motion for injunctive relief should be denied because they

have failed to show a likelihood of success on the merits. “While no single

factor is determinative . . . the Eighth Circuit has consistently held that

likelihood of success on the merits is the most important factor” when

considering whether to grant preliminary injunctive relief. Comprehensive

Health of Planned Parenthood Great Plains v. Williams, 322 F. Supp. 3d

921, 928 (W.D. Mo. 2018). Satisfying this factor requires plaintiffs to

demonstrate they have “a fair chance of prevailing” on the merits. Id. For

the reasons discussed below, Plaintiff does not have a fair chance of


                                  Page 14 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 14 of 24
prevailing on the merits.

                   i.    Standing

      Plaintiff cites a number of cases out of context in an attempt to argue

they have standing to challenge the Administrative Order. See Plaintiff’s

Motion, pp. 14–17. As described in detail in Defendants’ Brief and

Suggestions in Support of Motion to Dismiss (Doc. 30), incorporated by

reference herein, Plaintiff lacks standing, which is detrimental to Plaintiff’s

motion for injunctive relief.

                   ii.   Supremacy Clause Claim

      Plaintiff’s Supremacy Clause challenge rests entirely upon four false

premises.

      False premise one: Plaintiff argues that the Administrative Order

conflicts with the CDC Moratorium by allowing the filing of new eviction

actions, eviction proceedings, and the issuance of eviction judgments

notwithstanding a tenant’ submission of the declaration form. Plaintiff’s

Motion, pp. 21–22. According to Plaintiff, this directly conflicts with the

CDC Moratorium, which expressly and unequivocally prohibits any eviction

action if a tenant has submitted a declaration. Plaintiff’s Motion, p. 21.

      In making this argument, Plaintiff relies on the CDC Moratorium’s

definition of evict/eviction which is “any action by a landlord, owner of a

residential property, or other person with a legal right to pursue eviction or
                                  Page 15 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 15 of 24
a possessory action, to remove or cause the removal of a covered person

from a residential property.” 85 Fed. Reg. 55292. Plaintiff relies heavily on

the word “any” yet ignores the rest of the definition, which is necessary to

put things in context. See Iverson v. United States, 973 F.3d 843, 847–48

(8th Cir. 2020) (“. . . when interpreting the statute, we consider the whole

statutory text.”) (internal citations and quotations omitted).

      Eviction, as defined by CDC’s Moratorium, is “any action . . . to

remove or cause the removal of a covered person from a residential

property.” 85 Fed. Reg. 55292. Missouri law expressly forbids any form of

self-help eviction. See Section 441.233 RSMO (2016). Landlords must take a

tenant through housing court to reclaim possession of their premises. In

fact, “a landlord or its agent who removes or excludes a tenant or the

tenant’s personal property from the premises without judicial process and

court order, or causes such removal or exclusion, or causes the removal of

the doors or locks to such premises, shall be deemed guilty of forcible entry

and detainer[.]” Id.

      If one reads the CDC’s definition of evict/eviction as a whole, it

prevents any action to remove or cause the removal of a covered person

from a residential property, which in the state of Missouri equates to the

prevention of the issuance of a writ of execution on the eviction judgment.

Indeed, CDC’s Frequently Asked Questions, issued on October 9, 2020,
                                 Page 16 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 16 of 24
confirms this interpretation as does CDC’s Statement of Interest filed in

this case. See FREQUENTLY ASKED QUESTIONS, available at

https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-

order-faqs.pdf (last visited October 26, 2020); Statement of Interest of the

United States of America (Doc. 32). CDC’s Moratorium does not prevent a

landlord from commencing a state court eviction proceeding, and Plaintiff’s

assertion that it does is simply incorrect.

      False premise number two: Plaintiff argues the Administrative Order

conflicts with the CDC Moratorium by allowing landlords to request

evidentiary hearings to challenge the accuracy or truthfulness of statements

made in their tenant’s declarations. Plaintiff’s Motion, p. 21–22. Plaintiff

refers to these as “eviction-plus” hearings. Id. Plaintiff’s argument is based

entirely on a misreading of the CDC’s Moratorium. Particularly, Plaintiff

claims that the CDC Moratorium immunizes tenants from being subject to

any stage of an eviction for nonpayment of rent if they have submitted a

declaration to their landlord. Plaintiff’s Motion, pp. 13, 18, 21–22. However,

if the CDC Moratorium was meant to immunize tenants from being subject

to any stage of an eviction for nonpayment of rent once they have submitted

a declaration to their landlord then the CDC Moratorium would have said

as much. It doesn’t. Courts should not read words into regulations where

the agency has chosen not to include them. CDC’s Frequently Asked
                                  Page 17 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 17 of 24
Questions, issued on October 9, 2020 as well as CDC’s Statement of Interest

filed in this case confirms that the CDC Moratorium does not preclude a

landlord from challenging the truthfulness of a tenant’s declaration in any

state or municipal court. See FREQUENTLY ASKED QUESTIONS,

available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-

moratoria-order-faqs.pdf (last visited October 26, 2020); Statement of

Interest of the United States of America (Doc. 32).

      False premise number three: Plaintiff apparently takes issue with the

Administrative Order’s enforcement mechanism, which ensures compliance

with CDC’s Moratorium by requiring landlords—in any existing, pending,

previously filed or newly filed writ of execution seeking to remove a tenant

from a residential home for the nonpayment of rent—to file a verification

with the court, under penalty of perjury, verifying that the landlord has

either (1) not been provided a declaration from the person they are seeking

to evict or (2) that they are seeking to evict the person on grounds not

precluded by the CDC Moratorium. See Administrative Order. The

verification must contain a certification under penalty of perjury that the

landlord has provided a copy of the verification to the person against whom

eviction is sought. Id. The verification must include a notification informing

tenants of their right to challenge the accuracy or veracity of the statements

in the verification by requesting an evidentiary hearing within seven days
                                 Page 18 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 18 of 24
of receiving the verification. Id. However, the seven day timeframe does not

bar a tenant from filing a request for evidentiary hearing at any time before

the writ of execution is issued. Id.; see also Mary Marquez Decl. (Ex. 1).

Likewise, the seven day timeframe does not bar a tenant from providing a

declaration to their landlord at any time before the writ of execution is

issued, in which case no writ shall be issued. See Mary Marquez Decl. (Ex.

1).

      Other than asserting that CDC’s Moratorium immunizes tenants

from eviction proceedings, Plaintiff fails to explain how the procedures laid

out in the Administrative Order directly conflict with the CDC Moratorium,

which by its own language does not prevent evictions of persons who do not

qualify as “covered persons,” or evictions based on circumstances other than

nonpayment of rent. 85 Fed. Reg. 55293–55294. In order to comply with the

CDC Moratorium, Defendants’ had to use discretion in implementing a

system that is capable of tracking and enforcing those covered by the CDC

Moratorium and those not.

      False premise number four: Plaintiff incorrectly alleges that the

Administrative Order requires tenants to submit the CDC-issued

Declaration form and does not afford tenants the flexibility to submit

declarations similar to the CDC-issued declaration as contemplated in the

CDC Moratorium. Plaintiff’s Motion, pp. 8, 14, 29. The Administrative
                                 Page 19 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 19 of 24
Order expressly acknowledges that the CDC Moratorium “contains an

Attachment A, which is a Declaration Form . . . for use by tenants, lessees,

or residents of residential properties according to the provisions of the CDC

Order; and . . . Covered Persons must provide an executed copy of the

Declaration Form (or similar declaration) under penalty of perjury to their

landlord[.]” Administrative Order. Moreover, Defendant Mary Marquez,

Court Administrator for the Sixteenth Judicial Circuit Court of Jackson

County, Missouri, has attested that the Administrative Order does not

require a tenant to utilize any specific form of declaration and the Court

will accept any declaration filed by a tenant, no matter the form. See Mary

Marquez Decl. (Ex. 1).

      Simply put, there is no conflict between the CDC Moratorium and the

Administrative Order and as a result, Plaintiff is unlikely to succeed on the

merits.

                    iii.   Procedural Due Process Claim

      Plaintiff’s Complaint alleges that CDC’s Moratorium affords it and its

member a state-created liberty interest that extends when the tenant has

submitted a declaration under penalty of perjury claiming protection under

CDC’s moratorium. See Complaint (Doc. 1). Now, however, Plaintiff changes

its allegations and asserts that CDC’s Moratorium affords it and its

members a property interest. Plaintiff’s Motion, pp. 28–38. A state-created
                                  Page 20 of 24

          Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 20 of 24
liberty interest is not the same as a property interest. In fact, they are two

separate and distinct interests that involve different analysis and legal

application. See Forrester v. Bass, 397 F.3d 1047, 1055 (8th Cir. 2005)

(describing a property interest as an interest “a person has already acquired

in specific benefits” whereas “[a] state-created liberty interest arises when a

state imposes ‘substantive limitations on official discretion.’”); see also Goss

v. Lopez, 419 U.S. 565, 574–76 (1975) (distinguishing deprivations of liberty

and property interests). Plaintiff’s change of course not only undermines its

argument and further supports Defendant’s motion to dismiss, but also

precludes this Court from granting any relief upon a claim not plead and

asserted in the Complaint.

      For these reasons, this Court should not consider Plaintiff’s argument

as it relates to a purported property interest and for the reasons discussed

in Defendants’ Brief and Suggestions in Support of Motion to Dismiss (Doc.

30), incorporated by reference herein, neither the CDC Moratorium nor the

Administrative Order creates a constitutionally protected liberty interest.

            2.   The remaining factors weigh against granting a
            preliminary injunction.

      The remaining factors a district court must consider when deciding

whether to grant or deny a motion for preliminary injunction include: “(2)

whether the moving party will suffer irreparable injury absent the


                                  Page 21 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 21 of 24
injunction; (3) the harm to other interested parties if the relief is granted;

and (4) the effect on the public interest.’” Dataphase Sys., Inc. v. C.L. Sys.,

Inc., 640 F.2d 109, 112 (8th Cir. 1981) (en banc). All these factors weigh

against Plaintiffs’ request for relief.

      First, Plaintiff cannot demonstrate a threat of irreparable harm that

would justify a preliminary injunction. An injunction against enforcing the

challenged Administrative Order will have no meaningful effect because

with or without the Administrative Order, tenants in eviction proceedings

will still be subject to the various actions Plaintiff claims the tenants should

not be subject to. Landlords will still be permitted to pursue the very

actions Plaintiff claims are prohibited because CDC’s Moratorium

authorizes those actions. See CDC Moratorium; FREQUENTLY ASKED

QUESTIONS, available at https://www.cdc.gov/coronavirus/2019-

ncov/downloads/eviction-moratoria-order-faqs.pdf (last visited October 26,

2020); Statement of Interest of the United States of America (Doc. 32).

      Second, if this Court were to do what Plaintiff is asking, which is to

halt all stages of eviction proceedings in Jackson County, Missouri, that

would cause per se irreparable harm to Defendants because it forces the

Circuit Court to ignore the law and stop exercising its core judicial function

in effectuating statutes enacted by representatives related to eviction

proceedings. “Any time a State is enjoined by a court from effectuating
                                   Page 22 of 24

        Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 22 of 24
statutes enacted by representatives of its people, it suffers a form of

irreparable injury.” Maryland v. King, 567 U.S. 1301, 1303 (2012) (Roberts,

C.J., in chambers) (citation omitted); see also 1-800-411-Pain Referral

Service, LLC v. Otto, 744 F.3d 1045, 1053-54 (8th Cir. 2014) (holding that “a

more rigorous threshold showing than th[e] ordinary preliminary injunction

test” applies when the injunction impedes state law); Planned Parenthood of

Greater Texas Surgical Health Servs. v. Abbott, 734 F.3d 406, 419 (5th Cir.

2013) (“When a statute is enjoined, the State necessarily suffers the

irreparable harm of denying the public interest in the enforcement of its

laws.”).

      Third, the public interest strongly disfavors injunctive relief.

Injunctive relief frustrates Missouri’s legitimate and compelling interest to

enforce its laws, as well as its compelling interest in administering its own

system of justice. See United States v. Salerno, 481 U.S. 739, 749 (1987).

When the State is a party, its interest and harm merges with that of the

public. Nken v. Holder, 556 U.S. 418, 435 (2009). The public interest

supports continued enforcement of the Administrative Order until this

Court has an opportunity to rule on the merits.

V.    CONCLUSION

      Accordingly, Defendants respectfully request that the Court deny

Plaintiff’s Motion for Preliminary Injunction.
                                   Page 23 of 24

           Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 23 of 24
                                           Respectfully submitted,

                                           ERIC S. SCHMITT
                                           Attorney General

                                            /s/ D. Ryan Taylor
                                           D.RYAN TAYLOR
                                           Assistant Attorney General
                                           Missouri Bar No. 63284
                                           Fletcher Daniels State
                                           Office Building
                                           615 E. 13th Street, Suite 401
                                           Kansas City, MO 64106
                                           Phone: (816) 889-5008
                                           Fax: (573) 751-4323
                                           ryan.taylor@ago.mo.gov

                                           /s/ Amanda R. Langenheim
                                           Amanda R. Langenheim
                                           Assistant Attorney General
                                           Missouri Bar No. 69642
                                           Fletcher Daniels State
                                           Office Building
                                           615 E. 13th Street, Suite 401
                                           Kansas City, MO 64106
                                           Phone: (816) 889-5013
                                           Fax: (573) 751-4323
                                           amanda.langenheim@ago.mo.gov

                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on October 30, 2020, a true and
accurate copy of the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system to all
entered parties.

                                           /s/ D. Ryan Taylor
                                           Assistant Attorney General




                                 Page 24 of 24

       Case 4:20-cv-00784-HFS Document 43 Filed 10/30/20 Page 24 of 24
